Citation Nr: 1721683	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a right knee disability, to include as secondary to a service connected left knee disability and to include whether compensation is warranted under 38 U.S.C. 1151.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2010; a statement of the case was issued in July 2011; and a substantive appeal was received in July 2011.   

In an August 2010 rating decision, the RO denied entitlement to service connection for a right knee disability.  Only the aspect of direct service connection was addressed.  There was no mention of whether service connection could be warranted as secondary to a left knee disability.  The RO also denied a claim of entitlement to service connection for nerve problems as secondary to a right knee disability.  

In October 2010, the RO issued a rating decision in which it denied compensation under 38 U.S.C. § 1151 for nerve damage.

In his December 2010 notice of disagreement, the Veteran disagreed with the December 2010 rating decision.  However, in subsequent statements (including at his Board hearing) he has argued that entitlement to a right knee disability is secondary to his service connected left knee disability.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, and in light of the fact that the Veteran has been diagnosed with arthritis and nerve damage, the Board has expanded the issue to include any knee disability. The issue is as stated on the title page.

The Veteran presented testimony at a Board hearing in March 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran has contended that his right knee disability is secondary to his service connected left knee disability.  There has been no medical opinion rendered on the issue of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of his right knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused by, or aggravated by, his service connected left knee disability.  The examiner should comment upon whether the Veteran's left knee disability caused the Veteran to overuse his right knee.   It is crucial that the examiner offer opinions both for causation and aggravation.

Additionally, the examiner should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has suffered additional disability to his right knee, to include nerve damage, as the result of VA medical treatment (August 2009 right knee surgery), and 

(b) whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably foreseeable.  

The examiner should provide reasons for these opinions.  He/she is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





































